Citation Nr: 0301572	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-02 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had guerilla service from May 1943 to February 
1946.  The veteran died in December 1982.  The appellant 
is his widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  The June 2001 notice letter informed the 
appellant that the RO considered possible entitlement to 
Dependency and Indemnity Compensation (DIC), death 
pension, and accrued benefits.  In September 2001, the 
appellant expressed disagreement with this decision and 
the RO subsequently informed her that it could not accept 
her notice of disagreement (NOD) as it was not clear which 
specific issue(s) she was disagreeing with.  In October 
2001, the appellant indicated that she wished to file a 
NOD with the issue of entitlement to nonservice-connected 
death pension benefits.  The appellant subsequently 
perfected this appeal.


FINDINGS OF FACT

1. VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
appellant's appeal.

2. The service department certified that the veteran had 
guerilla service from May 1, 1943 to February 1, 1946.  
He was in missing status from May 1, 1943 to March 31, 
1945; he had recognized guerilla service from April 1, 
1945 to February 1, 1946.


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-
connected death pension benefits have not been met.  
38 U.S.C.A. § 107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.40 (2002) (formerly 38 C.F.R. § 3.8, redesignated and 
amended at 66 Fed. Reg. 66767 (Dec. 27, 2001)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements. 

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  

The June 2001 notice letter, the December 2001 statement 
of the case (SOC), and the April 2002 supplemental 
statement of the case (SSOC) collectively informed the 
appellant of the laws and regulations pertaining to 
nonservice-connected death pension benefits.  These 
documents also advised the appellant of the evidence of 
record and of the reasons and bases for denial.  The Board 
notes that 38 C.F.R. § 3.8 was redesignated and amended at 
66 Fed. Reg. 66767 (Dec. 27, 2001).  It does not appear 
that the appellant was notified of this change.  
Notwithstanding, the redesignation and amendment does not 
substantively affect the appellant's claim and therefore, 
she is not prejudiced by any lack of notification. 

In a November 2000 letter, the appellant was informed that 
VA would assist her in obtaining records if she provided 
the required information.  She was requested to complete 
authorizations identifying VA and non-VA health care 
providers.  The appellant identified several private 
providers and various records were requested.  The Board 
notes that some of the records have been destroyed or are 
unavailable.  This claim, however, involves eligibility 
for nonservice-connected death pension benefits and 
whether the veteran has qualifying service.  Therefore, 
the identified private medical records are not considered 
relevant to the issue currently on appeal. 

In connection with the appellant's application for burial 
benefits, the RO requested verification of the veteran's 
service.  The U.S. Army Reserve Components Personnel and 
Administration Center provided verification of the 
veteran's service and attached AGUZ Form 632.  The 
appellant has not contended that the veteran's service was 
incorrectly verified.  Consequently, additional 
documentation from the service department is not required.  

Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist and that under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Affidavit for Philippine Army Personnel indicates that 
the veteran was inducted into guerilla service in October 
1942.  Certification form the General Headquarters Armed 
Forces of the Philippines dated in July 1995 also 
indicates that the veteran was inducted to recognized 
guerilla service in October 1942.  A document from the 
Philippine Veterans Affairs Office issued for burial 
reference purposes indicates that the deceased is a 
veteran of World War II/Philippine Revolution with a date 
of recognition on April 1, 1945 to June 1, 1945 and with a 
revised date of recognition on October 5, 1942.  The 
veteran's name is carried in the Approved Revised 
Reconstructed Guerilla Roster of 1948.

Verification of the veteran's service was requested in 
April 1983.  AGUZ Form 632, received from the U.S. Army 
Reserve Components Personnel and Administration Center, 
indicates that from beginning date of service to date of 
separation, the veteran's military history is determined 
to be as follows: the veteran was in missing status from 
May 1, 1943 to March 31, 1945; his status under MPA was 
terminated on March 31, 1945; and he had recognized 
guerilla service from April 1, 1945 to February 1, 1946.  

Service before July 1, 1946 in the organized military 
forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States pursuant to the military 
order of the President dated July 26, 1941, including 
among such military forces organized guerilla forces under 
commanders appointed, designated, or subsequently 
recognized by the Commander in Chief, Southwest Pacific 
Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any 
law of the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except benefits under (1) contracts of National 
Service Life Insurance entered into before February 18, 
1946; (2) chapter 10 of title 37; and (3) chapters 11, 13 
(except section 1312(a), 23, and 24 (to the extent 
provided for in section 2402(8)) of this title.  
38 U.S.C.A. § 107(a) (West 1991 & Supp. 2002).

Service department certified recognized guerilla service 
and unrecognized guerilla service under a recognized 
commissioned officer only if the person was a former 
member of the United States Armed Forces (including the 
Philippine Scouts), or the Commonwealth Army, is included 
for compensation, dependency and indemnity compensation, 
and burial allowance.  38 C.F.R. § 3.40(c), (d) (2002).  

To establish basic eligibility for VA nonservice-connected 
death pension, certain types of service are required.  
Although the veteran's service qualified him for some 
benefits, it did not qualify him for nonservice-connected 
pension during his lifetime and it does not qualify the 
appellant, his widow, for nonservice-connected death 
pension benefits.  The provisions of 38 U.S.C.A. § 107 
effectively bar an award of pension benefits for service 
in the organized military forces of the Philippines for 
any period prior to July 1, 1946.  This law has been held 
not to violate the United States Constitution.  See Quiban 
v. Veterans Admin., 928 F.2d 1154, 1158 (D.C. Cir. 1991), 
reh'g denied (July 18, 1991).  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Therefore, the appeal 
is denied.

ORDER

Basic eligibility for nonservice-connected VA death 
pension benefits is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

